By the Court —
Benning J.
delivering the opinion.
There is no equity in this bill. Vaughn might have set up all the matters contained in the bill, as a defence to the suits at law, against him.
He set up none of them in defence of those suits. He gives no reason for the failure to do so. It is to be presumed, therefore, that the failure to do so, was owing to mere neglect.
Equity will not set aside a judgment, to give a party the benefit of a defence, the benefit of which he lost at law, by his own neglect.
But if there was any equity in the bill, it consisted in this allegation, that Oaks and Gray signed the name of Vaughn to the notes, without authority from Vaughn.
And this allegation, the answer denies. It does this in two ways. 1st. It says that Gray, Oaks, and Vaughn, were partners in the grocery business, and, that the notes were given for groceries for the partnership. The giving of the notes, then, was within the scope of the partnership business. And one partner has authority to bind the others, to anything done within the seope of the partnership business.
2d. The answer says, that Fuller, the person to Avhom the notes were given, in a feAV days after the giving of the notes, informed Vaughn of the fact that they had been given, and Avhat for, and that Vaughn “said, it Avas all right, and received the groceries himself, Avhich was the condition for which said notes were given.”
Any way, therefore, Ave think that the Court Avas right in dissolving the injunction.
Judgment affirmed.